Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoerentrup, et al. (U.S. Patent 8,701,004 B2).
As to Claims 1, 6, and 7: Hoerentrup discloses (the references in parentheses applying to this document): An information processing apparatus, comprising: a drive device to which a recording medium in which a file constituting application software and an additional content file are recorded is mounted; (1:41-47, "An optical disc comprises ...several titles...application data..."; 2:9, "Each title, including the initial firstPlayback item". The firstPlayback corresponds to additional content as it does not belong to a specific application.) and a recording processing section copying the file(s) recorded in Java Archive (JAR) files on the disc.” "Each time a “title” is started, the player retrieves application data and caches them." The caching corresponds to copying the files to a faster storage.), wherein, after copying the additional content file to the auxiliary storage device, the recording processing section copies the file constituting the application software to the auxiliary storage device. (1:52-54, "The firstPlayback may be presented initially upon insertion of a disc into the player, without user selection." This implies that it is cached before the application data. A similar bridging the time mechanism is utilized for each application).  The examiner finds that “an executable file constituting application software” does not change the scope of the claim.  An executable file is necessarily application software that is executed by the processor.  This is evidenced by Dinka, et al. (U.S. Pre-Grant Publication 2015/0215250 A1) describing application software being executed by a processor (Para. 98).  See also base reference Hoerentrup at 4:43-64 describing Java files that are executed by a Java virtual machine; these files are Java application data.  The limitations “additional content file usable by the application software” and “additional content” do not change the scope of the claims for similar reasons.  The titles are played by the Java application data 3:29-45.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 to 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoerentrup in view of Hashimoto, et al. (U.S. Pre-Grant Publication 2015/0356018 A1).
As to Claim 2:
The additional limitations of dependent Claim 2 applied to independent Claim 1 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Base reference Hoerentrup does not disclose these additional limitations.  Hashimoto, however, discloses copying the application files from a recording medium and/or from a download server to an auxiliary storage in order to provide fast data access. (Claim 1 of Hashimoto, "an information processing device comprising: a drive device loaded with a recording medium (containing) an application”; Para. 46, "copies the game software from the ROM medium ... to the auxiliary storage device"; Para. 133, "when the ROM medium is removed ...before completion of ...copying into the auxiliary storage, ...may download remaining files from the content server", this implies the application utilizing files copied from both sources; Para. 6, ”auxiliary storage devices ...higher speed...it is desirable to read out necessary data from an auxiliary storage device to execute the game”).  The person of ordinary skill in the art before the effective filing date of the claimed invention would thus regard it as obvious to combine files copied from two sources as described in secondary reference Hashimoto in combination with the teachings of primary reference Hoerentrup in order to solve the problem posed.  This would have the advantage of being able to combine local content and content stored on a remote server.  This give more variety and flexibility in editing the final content.  
As to Claims 3 and 4: The additional feature of displaying a list of the additional content which the application software may use, exhibiting the additional content copied from the recording medium is considered presentation of information and does not provide a technical effect which solves a technical problem.  Furthermore it is common 
As to Claim 5: The additional feature of automatic copy of all the files when the recording medium contains one kind of application software, or of copying the file of the selected application software and the additional content file which the application software of interest utilizes based on a user selection in case there are a plurality of applications is considered obvious.  It is also hinted at in base reference Hoerentrup by automatically starting an application title or a selected title if more than one is present (see previously cited paragraphs).  It is also hinted by copying language files based on the operating system or selectively copying based on user selection (Hoerentrup, 2:52-54, 3:40-48).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoerentrup in view of Kim. (U.S. Pre-Grant Publication 2011/0177866 A1).
As to Claim 9: Hoerentrup discloses all of the limitations of this claim but lacks specificity as to the recording medium for the software application including a patch file.  Kim, however, discloses this limitation (Abst.; Fig. 3, steps S102, S103, S104, S105, S108, S109, S11, Paras. 62 to 74, esp. Para. 73): “Meanwhile, if, as the result of the determination at step S106, the current user does not have execution authority for the hard disk of the PC 100, it is determined whether the user has execution authority for the storage medium 50 at step S110. If, as a result of the determination at step S110, the user has execution authority for the storage medium 50, the game is played in such a way that the game file is combined with the patch file in the memory of the PC 100 using the above-described self modification method at step S111.”  It would have been .  


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner does not believe the prior art suggests these limitations in conjunction with the limitations of the claims that Claim 10 depends from.


Response to Arguments
Applicant's arguments filed 11-09-2021 have been fully considered but they are not persuasive.  Hoerentrup discloses (the references in parentheses applying to this document) an information processing apparatus, comprising: a drive device to which a recording medium in which a file constituting application software and an additional An optical disc comprises ...several titles...application data..."; 2:9, "Each title, including the initial firstPlayback item". The firstPlayback corresponds to additional content as it does not belong to a specific application.) and a recording processing section copying the file(s) recorded in the recording medium to an auxiliary storage device, (2:12-13, "Java Archive (JAR) files on the disc.” "Each time a “title” is started, the player retrieves application data and caches them." The caching corresponds to copying the files to a faster storage.), wherein, after copying the additional content file to the auxiliary storage device, the recording processing section copies the file constituting the application software to the auxiliary storage device. (1:52-54, "The firstPlayback may be presented initially upon insertion of a disc into the player, without user selection." This implies that it is cached before the application data. A similar bridging the time mechanism is utilized for each application).
The examiner finds that “an executable file constituting application software” does not change the scope of the claim.  An executable file is necessarily application software that is executed by the processor.  This is evidenced by Dinka, et al. (U.S. Pre-Grant Publication 2015/0215250 A1) describing application software being executed by a processor (Para. 98).  See also base reference Hoerentrup at 4:43-64 describing Java files that are executed by a Java virtual machine; these files are Java application data.  The limitations “additional content file usable by the application software” and “additional content” do not change the scope of the claims for similar reasons.  The titles are played by the Java application data 3:29-45: “For each "title" there may be a caching-phase (step 1) for storing title-related data like JAR files in the ACM. Thereafter an autostart playlist may optionally be started (step 2), and then one or more applications start (step 3); the term "autostart playlist" ”  The examiner believes that dependent Claim 10 is allowable if placed into independent form.  The examiner fully expects the next office action to be an allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715